,, ..
                                                                                            FILED
                                                                                          IN CLERK'S OFFICE
                                                                                      US DISTRICT COURT E.D.N.Y.

                                                                                            SEP 1 6 2019
        UNITED STATES DISTRICT COURT
                                                                                     *                        *
                                                                                     BROOKLYN OFFICE
        EASTERN DISTRICT OF NEW YORK
        ----------------------------------------------------------X
        MILDRED MERCADO,

                                  Plaintiff,
                                                                                   DECISION & ORDER
                                  V.                                               l 8-CV-4179 (WFK)

        COMMISSIONER OF SOCIAL SECURITY,

                                  Defendant.
        -----------------------------------------------------------------------X

        WILLIAM F. KUNTZ II, United States District Judge:
                                                                                                          I


                                                                                                          I

                  Mildred Mercado ("Plaintiff'), proceeding prose, filed this social security action on July

        19, 2018. See Compl., ECF No. 1. Pursuant to this Court's order, Plaintiff was to serve, but did

        not serve, her opposition to Defendant's motion for judgment on the pleadings by July 5, 2019.

        See ECF No. 12. On August 5, 2019, this Court ordered Plaintiff to file a response to the motion

        by August 30, 2019 and noted, "[f]ailure to comply [with that due date] or otherwise prosecute

        this action will result in dismissal under Rule 41 of the Federal Rules of Civil Procedure." See

        Order dated August 5, 2019, ECF No. 13. To date, Plaintiff has not filed any response or cross-

        motion.

                Rule 41 (b) of the Federal Rules of Civil Procedure provide, in relevant part, "[f]or failure

        of the plaintiff to prosecute or to comply with ... any order of the court, a defendant may move

        for dismissal of an action or any claim against the defendant." A district court has the inherent
                                                      )



        power to dismiss a case with prejudice for lack of prosecution pursuant to Rule 41 (b). See Link

        v. Wabash R.R. Co., 360 U.S. 626, 629 (1962). By failing to respond to Defendant's motion,

        Plaintiff has twice violated this Court's orders and has failed to pursue her claim. Therefore, the




                                                               -1-
..   .
     :




         Court concludes Plaintiffs noncompliance warrants dismissal, but orders such dismissal be

         without prejudice given Plaintiffs prose status.

                 For the foregoing reasons, the above-captioned action is hereby DISMISSED without

         prejudice for failure to prosecute pursuant to Rule 41 (b). The Clerk of Court is directed to close

         this case.



                                                               SO ORDERED.




                                                                              s/WFK




         Dated: September 12, 2019
                Brooklyn, New York




                                                        -2-
